       Case 1:17-cv-03391-PAE Document 106 Filed 03/08/19 Page 1 of 2

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street, 3rd floor
                                                     New York, New York 10007


                                                     March 8, 2019
BY ECF
The Honorable Paul A. Engelmayer
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                   Re:     ACLU, et al. v. DOD, et al., No. 17 Civ. 3391 (PAE)

Dear Judge Engelmayer:

        I write respectfully on behalf of Defendants the Department of Defense (“DOD”),
Department of State (“DOS”), and Central Intelligence Agency (“CIA”) in the above-
referenced action brought pursuant to the Freedom of Information Act, 5 U.S.C. § 552
(“FOIA”). We write with Plaintiffs’ consent to request a two-week enlargement of
Defendants’ deadline to file a motion for summary judgment in this case, from March 15
to March 29, 2019. See Dkt. No. 105. This is Defendants’ first request for an
enlargement of this deadline. The reason for the request is that the undersigned counsel
learned shortly after the end of the partial government shutdown that one of the agency
counsel who had been assisting the Government in this matter since its inception is now
assigned to a different position elsewhere in the Government, and is therefore no longer
able to work on this case. A new agency counsel was assigned only late last week.
Given the substantive and procedural complexity of this matter, the need to prepare an
agency declaration in support of Defendants’ upcoming summary judgment motion, and
the substantial inter-agency coordination and consultation involved, the Government
requires additional time to file its opening motion papers. I have consulted with
Plaintiffs, who consent to this request.

       If the Court is inclined to grant the request set forth herein, the parties have
conferred and respectfully request that all pending briefing deadlines be moved forward
by two weeks, as follows:

       Defendants DOD, DOS, and CIA file their motion for summary judgment (35
        pages) on March 29, 2019;

       Plaintiffs file their opposition and cross-motion (35 pages) on May 3, 2019;
       Case 1:17-cv-03391-PAE Document 106 Filed 03/08/19 Page 2 of 2



       Defendants file their opposition and reply (25 pages) on May 24, 2019; and

       Plaintiffs file their reply (25 pages) on June 14, 2019.

        We thank the Court for its consideration of this matter.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                               By:     /s/ Rebecca S. Tinio
                                                       REBECCA S. TINIO
                                                       Assistant United States Attorney
                                                       Tel.: (212) 637-2774
                                                       Fax: (212) 637-2702
                                                       rebecca.tinio@usdoj.gov
cc: Counsel of record (by ECF)




                                              2
